DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recessed peripheral edges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “first and second opposing dies having recessed peripheral edges” in claim 1 renders the claim indefinite for being unclear because it is not known what structures are referred to “recessed peripheral edges”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH-06312227.
Regarding claims 1-5, as best understood by the examiner, JPH-06312227 discloses a method for producing a vehicle control arm of a motor vehicle, comprising:  forming two bearing eyes (92), coaxially, in the region of the two sheet metal portions (9); inserting a reinforcing ring (10) between the two sheet metal portions (10), being aligned coaxially with the two bearing eyes (92); pressing first and second opposing dies (combination of 19, 17, and P as shown in fig. 7), each of the first and second opposing dies having recessed peripheral edges (upon movement of the  element 9 into the hole 92, an outer surface of element 17 will come into contact with the outer surface of the wall part 9, and a recessed peripheral edge is formed between an outer circumferential surface of the element P and the outer surface of the element 17), into each of the bearing eves (92), respectively, such that edges of the bearing eyes are bent toward the gap via central portions of the dies to form a collar (91), first and second opposing outer ends of the sheet metal portions, which are radially outward of the bearing eve, engage the recessed peripheral edges of the first and second opposing dies, and the reinforcing ring (10) is retained, via an inner face, by the edges of the bearing eyes (92 ); and inserting an insulating bushing (3) in a region between two sheet metal portions (9) that are disposed at a distance from and opposite each other; inserting at least one spacer element (D) located outside the reinforcing ring between the two sheet metal portions, wherein the spacer element is formed by at least two, dish-shaped, spacer parts (D1 )
Regarding claims 6-8, 10-14 and 16-17, JPH-06312227 discloses a vehicle wheel suspension comprising: a control arm having two sheet metal portions (9) in a region disposed at a distance from, and opposite one another to form a gap (space between the wall parts 9); two bearing eyes (92) coaxial with one another in the region having edges being bent toward the gap to form a collar (91); a reinforcing ring (10) located in the gap in coaxial alignment with the two bearing eyes (92) and retained via an inner face by the  edges; and a spacer ring (a spacer ring is formed by an upper and lower parts of the spacer D as shown in fig. 4) located outside and completely surrounding the reinforcing ring (10), and inserted between the two sheet metal portions (9); an insulating bushing (3) that extends through the two bearing eyes (92), wherein the reinforcement ring (10) includes rim edges that abut inner faces of the sheet metal portions (see fig. 3); wherein the spacer ring is formed by at least two, dish-shaped, spacer parts (upper and lower parts of the spacer D as shown in fig. 4); wherein the spacer ring is in contact with the reinforcing ring (see fig. 4), outside the reinforcing ring (10).
Response to Arguments
Applicant's arguments filed on July 9, 2020 have been fully considered but they are not persuasive. The prior art as to JPH-06312227 still read on the invention as recited in claims 1-8, 10-14 and 16-17.
In response to applicant’s argument that JPH-06312227 fails to disclose “first and second outer ends of the sheet metal portions engage recessed peripheral edges of the first and second opposing dies” as recited in claim 1, the examiner respectfully disagrees because, it is unclear what structures are referred to “recessed peripheral 2) the outer surface/edges of the element  17 will come into contact with the outer surface of the wall part 9; therefore the outer surface/edge of the element 17 is considered equivalent with the peripheral edge as recited in claim 1.
In response to applicant’s arguments that JPH-06312227 fails to disclose “a spacer ring which is located outside of and completely surrounds the reinforcing ring” as recited in claims 6 and 12, the examiner respect fully disagrees because the specification discloses the spacer ring is formed by two parts; and as shown in fig. 10 of JPH-06312227, the spacer D in form of ring shape is formed by upper and lower parts (D1 ) and it is completely surround the reinforcing ring 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        April 10, 2021